Citation Nr: 0008155	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-15 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Determination of a proper initial rating for chronic low 
back strain with L1-2 disc space narrowing and degenerative 
arthritis, currently assigned a 10 percent disability rating.

2.  Determination of a proper initial rating for right 
shoulder chronic tendonitis and impingement syndrome with 
degenerative joint disease, currently assigned a 20 percent 
disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


FINDINGS OF FACT

1.  The RO has obtained and properly developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claims.

2.  The veteran has recurrent back pain, some diffuse 
tenderness in the lumbosacral area, and limitation of motion 
with subjective reports of recurrent muscle spasm.

3.  The veteran's right shoulder is characterized by 
tenderness and motion limited by pain.  He is able to reach 
his head and mouth and his range of motion of the right 
shoulder is not limited midway between the side and shoulder 
level.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, and no more, 
for chronic low back strain with L1-2 disc space narrowing 
and degenerative arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (1999).

2.  The criteria for an initial rating in excess of 20 
percent for right shoulder chronic tendonitis and impingement 
syndrome with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200, 5201, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his low back and shoulder 
disabilities warrant higher evaluations.  He asserts that he 
has back spasms that wake him at night, and that his right 
shoulder disorder wakes him a few times per week.  His wife, 
a medical corpsman, has testified that he does, in fact, have 
muscle spasm, although VA examiners have not documented that 
symptom in their reports.  She stated that the veteran would 
not have been given Cortol by VA physicians if he did not 
have muscle spasm.  The veteran also takes Motrin for back 
pain.

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims, and if so, if the 
VA has adequately assisted him pursuant to 38 U.S.C.A. § 5107 
(West 1991).  Considering the veteran's dissatisfaction with 
his evaluations, along with the symptomatology that he has 
reported, the Board concludes that the claims of entitlement 
to higher initial ratings for low back strain and right 
shoulder disorder are well grounded.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Board is also satisfied 
that the RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of this 
appeal; thus, no further assistance to the veteran is 
necessary pursuant to 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  However, the Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Disability evaluations are determined by applying 
the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule), found in 38 C.F.R. Part 4 
(1999).  The Board attempts to determine the extent to which 
the veteran's service-connected disabilities adversely affect 
his ability to function under the ordinary conditions of 
daily life, and the assigned evaluation is based, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Low back disorder

The RO granted service connection and initially assessed the 
veteran's low back disorder as 10 percent disabling under 
Diagnostic Code (DC) 5295.  Under DC 5295, a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.72, DC 
5295.

The Board will also consider an evaluation under DC 5292 for 
limitation of motion of the lumbar spine.  However, because 
there is no indication of a diagnosis for intervertebral disc 
syndrome, the provision for intervertebral disc syndrome is 
not applicable in the present case.  Under DC 5292, slight 
limitation of motion of the lumbar spine is assigned a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating and severe 
limitation of motion of the lumbar spine is assigned a 40 
percent disability rating.  38 C.F.R. § 4.71a, DC 5292.

At a VA examination in July 1998, the veteran reported that 
he took Motrin for back pain and that his household 
activities were limited due to pain in his back.  On physical 
examination, he had no scoliosis and his lumbar lordosis was 
normal.  Pelvic levels were equal, but there was tenderness 
in the lower lumbar paraspinal muscles, more on the right 
side.  Trunk forward bending was limited to 95 degrees with 
pain developing at the end.  Extension was limited to 20 
degrees.  Right lateral bending was 24 degrees, and left 
lateral bending was 16 degrees.  The movements were not full 
because pain developed to restrict them.  An X-ray taken of 
the veteran's spine showed that he had some degenerative 
changes, some disc space narrowing, and arthritis.

The veteran submitted a medical treatment note dated in 
October 1998 at his RO hearing.  According to the note, the 
veteran had developed low back pain after shoveling dirt two 
days earlier.  In the paralumbar area, there was diffuse 
tenderness.  He had difficulty moving during inspection of 
his spine, and the examiner diagnosed low back pain, acute 
and recurrent.

At an RO hearing in December 1998, the veteran and his wife 
testified that he had muscle spasm three or four times a 
week.  Although this testimony does not directly constitute 
medical evidence of muscle spasm, the Board notes that the 
veteran's wife indicated that she is a medical corpsman and 
she treated the veteran for his back pain before they were 
married.  In light of the evidence of record, the Board 
concludes that a 20 percent evaluation more closely 
approximates the veteran's lumbar back symptomatology than a 
10 percent evaluation.  The clinical evidence reveals that 
the veteran has recurrent back pain, and he has testified 
that pain affects his home life and his sleeping patterns.  
However, a higher evaluation is not warranted because there 
is no evidence that the veteran's whole spine lists to the 
side, that he has positive Goldthwaite's sign, or that there 
is a marked limitation of forward bending in the standing 
position.  In fact, the July 1998 examination report reflects 
that the veteran could forward bend to close to normal, 
although there was pain on movement.  The evidence shows 
further, that the veteran would not be entitled to a higher 
rating under DC 5292 for limitation of motion of the lumbar 
spine in light of the July 1998 examination report.  Although 
arguably, when the provisions of 38 C.F.R. §§ 4.40, 4.45 are 
considered, the evidence does reflect a moderate degree of 
limitation of motion of the lumbar spine, except for flexion, 
the evidence does not show severe limitation of motion such 
that a 40 percent evaluation would be in order.  However, the 
Board does find that under DC 5295, the veteran is entitled 
to a 20 percent evaluation for his low back disorder 
considering his pain on motion, and the subjective complaints 
and objective findings documented in the record.  Under the 
U.S. Court of Appeals for Veterans Claim's (Court) holding in 
DeLuca, the Board has considered weakness, limitation of 
movement, and excess fatigability under the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and finds that these factors 
along with the recurrent back pain, limitation of motion, 
report of recurrent muscle spasm, and the diffuse tenderness 
in the veteran's low back warrant an increased rating in this 
case.

Right shoulder disorder

Service medical records indicate that the veteran's right 
upper extremity is the dominant or major one.  38 C.F.R. 
§ 4.69 (1999).  Service connection has been established for 
the veteran's right shoulder disorder and the RO assigned a 
20 percent evaluation under DC 5201-5010.  Under DC 5010, 
arthritis, due to trauma and substantiated by X-ray findings, 
should be rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis (hypertrophic or osteo-arthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved (DC 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation for degenerative arthritis 
(hypertrophic or osteo-arthritis) is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1):  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with the ratings based on limitation of motion.  Note (2):  
The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under DC's 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, DC 5003.

During the pendency of the veteran's claim, the assignment 
for his right shoulder disorder was increased to 20 percent 
based on evidence of functional limitation of motion due to 
pain.  The Board will not consider DC 5203 because a 20 
percent evaluation is the highest assignment possible under 
that code.  Diagnostic Codes 5200 and 5201 govern limitation 
of motion of the shoulder and arm.  Under DC 5200, which 
contemplates favorable ankylosis of scapulohumeral 
articulation, where there is abduction to 60 degrees, can 
reach mouth and head a 20 percent evaluation is in order if 
affecting the minor shoulder or a 30 percent evaluation is 
warranted if affecting the major shoulder.  38 C.F.R. § 
4.71a, DC 5200.  Under DC 5201, a 20 percent rating is for 
assignment when there is limitation of motion of the major 
arm to shoulder level, or when there is limitation of motion 
of the major arm to midway between side and shoulder level, a 
30 percent evaluation is warranted.  A 40 percent evaluation 
under this code contemplates limitation of motion of the arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1999).

In this case, the veteran played football during his active 
service and he injured his shoulder during a game on board 
one of his ships.  He was treated at the time of injury with 
Motrin and whirlpool therapy, and he was subsequently 
returned to duty.  No X-ray was taken of the shoulder until 
July 1998, and at that time it was confirmed that he had 
degenerative arthritis of his right acromioclavicular (AC) 
joints.  On physical examination, right shoulder active range 
of motion showed flexion was limited to 140 degrees, the pain 
developing at 122 degrees.  Right shoulder active abduction 
showed pain developing at 90 degrees and it was possible to 
go to 120 degrees with pain.  He could not abduct it more 
than 120 degrees.  Right shoulder active internal rotation 
showed pain starting at 20 degrees and increasing at 50 
degrees where he could not move it any farther.  External 
rotation showed pain developing at 50 degrees and his 
rotation was limited to 70 degrees by pain.  There was pain 
on resisted external rotation.  There was tenderness on the 
posterior aspect of the glenohumeral joint and anterior 
aspect of the glenohumeral joint and the acromioclavicular 
joint.  Impingement sign was positive on the right side.  
There was slight weakness of the right rotators.  The veteran 
was diagnosed as having right shoulder chronic tendonitis and 
impingement syndrome.

The medical evidence of record does not permit an assignment 
in excess of 20 percent for the veteran's right shoulder 
disorder under any of the applicable diagnostic codes.  The 
veteran can reach his arm to his mouth and head as shown by 
the July 1998 examination report and there is no evidence of 
ankylosis of the right shoulder joint.  The July 1998 report 
shows that he can flex his arm to 140 degrees and abduct his 
arm to 120 degrees albeit with pain at 122 degrees and 90 
degrees, respectively.  Moreover, his internal rotation was 
50 degrees and his external rotation was 70 degrees.  The 
veteran has some degree of degenerative arthritis, which is 
accounted for in his present evaluation for his right 
shoulder disorder.  In light of these measurements, however, 
an evaluation in excess of 20 percent is not warranted for 
his present right shoulder symptomatology.  The Board does 
not find that the most recent findings more closely 
approximate limitation of motion of the arm midway between 
the arm and shoulder.  The VA examiner in July 1998 stated 
that the veteran had only minor instability of his right 
shoulder.  The examiner did not state that there was atrophy, 
and the Board has considered weakness of the veteran's right 
arm, pain, and limitation of range of motion for the purposes 
of DeLuca in finding that the 20 percent evaluation is 
proper.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, for the reasons stated herein, the Board finds that 
an evaluation in excess of 20 percent is not in order in this 
case.


ORDER

Subject to the laws governing the payment of monetary 
benefits, an initial rating of 20 percent for chronic low 
back strain with L1-2 disc space narrowing and degenerative 
arthritis is granted.

An initial rating in excess of 20 percent for right shoulder 
chronic tendonitis and impingement syndrome with degenerative 
joint disease is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

